Citation Nr: 9935433	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  96-36 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for a liver disorder, 
for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Sharon Taylor Smith, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1954.  He died in November 1995, and the appellant 
is his widow.

By a decision entered in March 1996, the RO denied a claim of 
service connection for the cause of the veteran's death.  The 
appellant appealed that decision to the Board of Veterans' 
Appeals (Board), and the Board, by a decision entered in 
March 1998, also denied the claim.  The Board concluded that 
the claim was not well grounded.  The appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), and the parties to 
the appeal filed a Joint Motion for Remand and to Stay 
Further Proceedings (joint motion) in February 1999.  The 
parties asserted that the Board had failed to provide 
adequate reasons or bases for its decision, inasmuch as it 
had failed to provide a reason for rejecting a January 1994 
medical opinion to the effect that the veteran's liver 
disease could be attributed to hepatitis incurred in Korea.  
By an order dated in February 1999, the Court granted the 
joint motion, vacated the Board's March 1998 decision, and 
remanded the matter to the Board.

In its March 1998 decision, the Board concluded that an 
appeal for accrued benefits had not been perfected.  Upon 
further review, however, the Board finds that an appeal has 
indeed been perfected with respect to the issue of service 
connection for a liver disorder, for purposes of accrued 
benefits.  See 38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (1999).  The record shows that the RO denied service 
connection for a liver disorder in November 1992, that an 
appeal of that determination was pending at the time of the 
veteran's death in November 1995, and that the appellant 
thereafter filed an application for accrued benefits within 
one year.  See 38 U.S.C.A. § 5121(c) (West 1991); Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998).  The RO notified the 
appellant in March 1996 that the claim for accrued benefits 
had been denied, and a letter she submitted later that same 
month can fairly be construed as a notice of disagreement 
(NOD) with respect to the issue of service connection for a 
liver disorder.  See 38 C.F.R. § 20.201 (1999).  A statement 
of the case (SOC) was furnished the appellant in August 1996, 
informing her that that issue would be considered as part of 
her appeal, and a timely substantive appeal was received in 
September 1996.  See 38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. §§ 20.202, 20.302(b) (1999).  Because the 
requirements for perfecting an appeal have been satisfied, 
the Board will consider the issue of entitlement to service 
connection for a liver disorder, for purposes of accrued 
benefits, as part of the present appeal.


FINDINGS OF FACT

1.  The veteran died in November 1995.  His death certificate 
shows that the cause of his death was sepsis due to, or as a 
consequence of, multi-organ failure.

2.  Competent medical evidence has been received which tends 
to link the veteran's multi-organ failure to a liver 
disorder.

3.  Competent medical evidence has been received which tends 
to link a liver disorder to service.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is well grounded.  38 U.S.C.A. 
§§ 1110, 1310, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310, 
3.312 (1999).

2.  The claim of entitlement to service connection for a 
liver disorder, for purposes of accrued benefits, is well 
grounded.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.1000 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of 38 U.S.C.A. § 5121(a) (West 1991 & Supp. 
1999) provide, in pertinent part, that a veteran's surviving 
spouse may receive "accrued benefits" consisting of up to 
two years of due, but unpaid, benefits to which the veteran 
"was entitled at death under existing ratings or decisions, 
or those based on evidence in the file at date of death . . . 
."  See 38 C.F.R. § 3.1000 (1999) (to the same effect).  In 
the present case, the appellant contends that she is entitled 
to accrued benefits because the evidence in the file at the 
date of the veteran's death demonstrated that he was entitled 
to service connection for a liver disorder.  She also 
contends that his death from sepsis and multi-organ failure 
was service-related.

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  Service connection 
is also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 12 Vet. 
App. 477, 485-86 (1999).  If the claimant does not meet this 
initial burden, the appeal must fail because, in the absence 
of evidence sufficient to make the claim well grounded, the 
Board does not have jurisdiction to adjudicate the claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The Court has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  This third element may be 
established by the use of statutory presumptions.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

In the context of a claim of service connection for the cause 
of a veteran's death, competent evidence must be presented 
which in some fashion links the fatal disease process to a 
period of military service or to an already service-connected 
disability.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310, 3.312 (1999).  The claim may properly be 
considered well grounded only if competent evidence is 
submitted which provides a plausible basis for concluding 
that a service-connected disability was either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312 (1999).

A service-connected disability is considered the 
"principal" cause of death when that disability, "singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  Id.  A "contributory" cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  Id.

In the present case, the Board finds that the claim of 
service connection for a liver disorder, for purposes of 
accrued benefits, and the claim of service connection for the 
cause of the veteran's death, are both well grounded.  The 
veteran's death certificate shows that he died in November 
1995 as a result of sepsis due to, or as a consequence of, 
multi-organ failure, and the record contains a May 1998 
opinion from James J. McConnell, M.D., which tends to link 
the veteran's multi-organ failure to a liver disorder.  The 
record also contains two other medical opinions-one from Dr. 
McConnell, dated in September 1992, and one from a 
Gastroenterology Fellow at the VA Medical Center (VAMC) in 
Salem, Virginia, dated in January 1994-which tend to link a 
liver disorder to service.  Inasmuch as there is evidence in 
the record which indicates that the veteran's liver disorder 
may have been attributable to service, and that it may have 
played a role in his death, it is the Board's conclusion that 
the claims in question are well grounded.  To this extent, 
the appeal is granted.


ORDER

The claim of service connection for a liver disorder, for 
purposes of accrued benefits, and the claim of service 
connection for the cause of the veteran's death, are both 
well grounded; to this extent, the appeal is granted.


REMAND

Cause of Death and Accrued Benefits

As indicated above, the Board has concluded that the claim of 
service connection for a liver disorder, for purposes of 
accrued benefits, and the claim of service connection for the 
cause of the veteran's death, are both well grounded.  
Consequently, because the claims are well grounded, VA has a 
duty to assist the appellant in developing the facts 
pertinent to these two claims.  38 U.S.C.A. § 5107 (West 
1991).

In this regard, the Board notes that not all of the medical 
evidence pertinent to these two claims has been obtained.  
Although the record indicates that the veteran received 
treatment from Dr. McConnell beginning in 1981, and the file 
contains correspondence and laboratory reports from Dr. 
McConnell, the clinical records of the veteran's treatment by 
Dr. McConnell have not been procured.  Neither does the file 
contain reports from David A. Herold, M.D., Edward G. Wilson, 
M.D., or Daniel J. Pambianco, M.D., or records of the 
veteran's hospitalization at Wythe County Community Hospital 
beginning on August 28, 1987-all of which are referenced in 
an April 1990 decision of the Virginia Industrial Commission 
examining the etiology of the veteran's liver disease.  The 
records of the veteran's admission to Roanoke Memorial 
Hospital in early October 1995 are also not in the file, and 
while a January 1994 letter from a Gastroenterology Fellow at 
the VA Medical Center (VAMC) in Salem, Virginia, suggests 
that the veteran was a VA patient, there are no clinical 
records of VA treatment in the claims folder.  Because VA has 
a duty to assist the appellant in obtaining records pertinent 
to her well-grounded claims, and because certain types of 
records, though actually procured after a veteran's death, 
are treated as though they were in the file at the date of 
death for purposes of accrued benefits, see, e.g., VA Manual 
M21-1, Part VI, para. 5.06, a remand is required.  38 C.F.R. 
§§ 3.159, 19.9 (1999).

A remand is also required so that the appellant's claim for 
cause of death can be developed in accordance with the 
provisions of 38 C.F.R. § 3.311 (1999), pertaining to claims 
based on exposure to ionizing radiation.  This is so because 
the record contains an opinion from Dr. McConnell, dated in 
September 1992, which indicates that the veteran's liver 
disorder may have been related to radiation exposure in 
service.  See id. § 3.311(b)(4) (1999); Hardin v. West, 11 
Vet. App. 74, 78 (1998).

Non-Service-Connected Death Pension

In June and July 1997, the RO denied the appellant's claim 
for non-service-connected death pension benefits.  
Subsequently, in September 1997, the appellant's then 
representative submitted written argument expressing 
disagreement with the RO's determination.  It does not appear 
from the record, however, that a SOC addressing that issue 
was thereafter furnished the appellant.  In situations such 
as this, the Court has held that the Board should remand, 
rather than refer, the matter to the RO for the issuance of a 
SOC.  See, e.g., Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

On remand, the RO should re-examine the claim for non-
service-connected death pension to determine whether 
additional development or review is warranted.  If no 
preliminary action is required, or when it is completed, the 
RO should prepare a SOC in accordance with 38 C.F.R. § 19.29, 
unless the matter is resolved by granting the benefits sought 
on appeal, or the NOD is withdrawn.  See 38 C.F.R. § 19.26 
(1999).  If, and only if, a timely substantive appeal is 
received should the matter thereafter be certified to the 
Board for appellate review.  See 38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

		1.  The RO should ask the appellant to 
provide the RO with information 
regarding any relevant medical evidence 
that has not already been made part of 
the record, and should assist her in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (1999).  The RO should ensure 
that all relevant records of VA 
treatment have been obtained for review, 
to include any relevant records of the 
veteran's treatment at the VAMC in 
Salem, Virginia, and should make an 
effort to obtain copies of all pertinent 
clinical records from Dr. McConnell, the 
records of the veteran's admission to 
Roanoke Memorial Hospital in early 
October 1995, and the records referenced 
in the April 1990 decision of the 
Virginia Industrial Commission, to 
include all relevant reports from Drs. 
Herold, Wilson, and Pambianco, and 
records of the veteran's hospitalization 
at Wythe County Community Hospital 
beginning on August 28, 1987.  The 
appellant should be given a reasonable 
opportunity to respond to the RO's 
communications, and any additional 
evidence received should be associated 
with the claims folder.

		2.  The RO should request a complete 
copy of the veteran's service personnel 
records from the National Personnel 
Records Center (NPRC) and should ask 
NPRC to provide as much information as 
possible about the veteran's exposure to 
ionizing radiation during service.  The 
NPRC should be asked to provide copies 
of any pertinent DD Form(s) 1141 (Record 
of Occupational Exposure to Ionizing 
Radiation), and any other available 
records concerning the veteran's in-
service exposure to radiation.  The 
information received should be 
associated with the veteran's claims 
folder, and any additional development 
indicated should be undertaken.

		3.  After the above development has been 
completed, the RO should forward the 
veteran's file to the VA Under Secretary 
for Health, who will be responsible for 
preparation of a radiation dose estimate 
for the veteran, to the extent feasible, 
based upon available methodologies.  
38 C.F.R. § 3.311(a)(2)(iii) (1999).

	4.  The RO should thereafter refer the 
case to the VA Under Secretary for 
Benefits for further review and 
development in accordance with the 
provisions of 38 C.F.R. § 3.311(c) 
(1999).

	5.  The RO should re-examine the 
appellant's claim for non-service-
connected death pension to determine 
whether additional development or review 
is warranted.  If no preliminary action 
is required, or when it is completed, 
the RO should prepare a SOC in 
accordance with 38 C.F.R. § 19.29, 
unless the matter is resolved by 
granting the benefits sought on appeal, 
or the NOD is withdrawn.  However, the 
claim for non-service-connected death 
pension should be certified to the Board 
for appellate review if, and only if, a 
timely substantive appeal is received.

		6.  The RO should take adjudicatory 
action on the claim of service 
connection for a liver disorder, for 
purposes of accrued benefits, and the 
claim of service connection for the 
cause of the veteran's death.  If any 
benefit sought is denied, a supplemental 
SOC (SSOC) should be issued.  The SSOC 
should contain, among other things, a 
summary of the laws and regulations 
applicable to accrued benefits, to 
include 38 U.S.C.A. § 5121 and 38 C.F.R. 
§ 3.1000, and the current version of 
38 C.F.R. § 3.311.

After the appellant and her attorney have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the appellant until she receives 
further notice, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

